BY THE DIVISION:
The petitioner was convicted after a jury trial of Attempted Murder, C.G.S. 53a-542(a); 53a-49, Assault First Degree, C.G.S.53a-59(a)(1), Attempted Robbery First Degree. C.G.S. 53a-134(a) (1); 53a-49, and Conspiracy to Commit Robbery First Degree, C.G.S. 53a-134; 53a-48. On February 10, 1995, he was sentenced to an effective sentence of thirty five years in prison.
This case involves the senseless, brutal shooting of an unarmed man during an apparent robbery inside the Bridgeport Bus Terminal. The victim was shot in the face and the fact that he survived can only be described as miraculous. The victim continued to suffer the physical and emotional trauma of this assault up to the date of the sentencing and will continue to deal with the horrible effects of this crime for the rest of his life.
The sentence imposed obviously reflects societies absolute need for dangerous individuals to be taken out of society so their violent anti-social behavior cannot be repeated.
The legislature funds our prison system and authorizes sentences in excess of what the petitioner was sentenced to with the expectation that those convicted of crimes of this nature will be incarcerated for extended periods of time so that the law abiding segments of society will be protected. The thirty five years sentence is a fair attempt to accomplish this legitimate societal goal.
Viewed in light of the harm caused to the victim and the danger that individuals such as the petitioner represent, it cannot be said that this sentence is disproportionate or inappropriate.
The sentence is affirmed.
O, Keefe, Maczak and Miano, J.s, participated in this decision.